DETAILED ACTION
This action is in response to Applicant’s submission dated March 1, 2021; in which Applicant amended claims 1 and 4-5, selected the invention of Group I without traverse, and provided a species for search purposes only.  Once the species was not found in the art, the full scope of the elected invention was searched.  


Information Disclosure Statement
The references contained in the IDS dated April 14, 2020 are made of record.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 are examined.  Claims 5-9, the remaining subject matter being drawn to the non-elected invention are withdrawn per 37 CFR 1.142(b).
A complete reply to the final rejection must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims must, under modern claim practice, stand alone to define an invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  In the instant case, independent Claim 1 recites “-CR2-" without defining R2.  As a result, one must refer back to the specification to define the claimed invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stogniew, et al, US 2016/0264574.  Stogniew, et al. teaches the preparation of 7-benzyl-4-(2-methylbenzyl)-2,4,6,7,8,9-hexahydroimidazo[1,2-a]pyrido[3,4-e]pyrimidin-5(1H)-one, salts thereof, and methods of using the same in combination therapy, which include instant compounds.  Specifically, the compounds with the structure: 
    PNG
    media_image1.png
    130
    302
    media_image1.png
    Greyscale
 and
    PNG
    media_image2.png
    131
    333
    media_image2.png
    Greyscale
 of the reference anticipates the aforementioned claims where Cyc is a 6-membered monocyclic heterocyclyl ring comprising one nitrogen atom, Ar1 is an unsubstituted aryl group, Ar2 is an aryl group substituted with J being halo (either single chloro or two fluoro), R are both H, 6-member cyclic ring substituted with methyl, and R2 are both H.  The references compounds exhibit the same activity as the compounds of the instant claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stogniew, et al, US 2016/0264574.  
Determining the scope and contents of the prior art.
The reference teaches the compound: 
    PNG
    media_image1.png
    130
    302
    media_image1.png
    Greyscale
, which renders obvious the aforementioned claims where Cyc is a 6-membered monocyclic heterocyclyl ring comprising one nitrogen atom, Ar1 is an unsubstituted aryl group, Ar2 is an aryl group substituted with J being halo (either single chloro), R are both H, 6-member cyclic ring 2 are both H.    
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  
An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.

 In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See also In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2dI 1897 (Fed. Cir. 1991)(discussed in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds.  See also MPEP § 2144.08, paragraph II.A.4.(c).
       Ascertaining the difference between the prior art and the claims at issue.
It is well-established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be made by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This situation has arisen many times in the courts.  Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451, 1454-1455 (the court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula 
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs”, Ex parte Englehardt, 208 USPQ 343, 349, and: “Position isomerism is a fact of close structural similarity”.  In re Mehta, 146 USPQ 284, 287.  “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  In re Jones, 21 USPQ2d 1942, 1943.  Position isomers are the basic form of close “structural isomers.”  “[A] novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.”  In re Schechter and LaForge, 98 USPQ 144, 150.  “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  In re Deuel 34 USPQ2d 1210, 1214.  See also MPEP 2144.09, second paragraph.
	Here, the only difference between the cited compound and the third compound of claim 4 is that with the former the chloro atom is in ortho orientation whereas in the latter the chloro atom is in para orientation and thus they are positional isomers.  
       Resolving the level of skill in the art.
	Such modification is routine experimentation for one having ordinary skill in the art to modify the compounds of the reference at the time the invention was made to prepare a .  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 of Janda, et al., United States Patent No. 10,239,877.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter embraced in the instant claims is also embraced in United 2, Cyc, and their corresponding positions in the reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932